Citation Nr: 0009264	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a permanent and total disability rating for pension 
purposes.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was born in October 1955.  He has a GED and 
approximately two years of college training as a paralegal.  
He has work experience in a variety of jobs including in a 
file room, in construction and painting, as a plumber's 
assistant, as a deck hand on a barge, as a mechanic, as a 
nursing assistant, and as a retail cashier.  He is reportedly 
currently working on an as needed basis as a summons server.

3.  The veteran's alcohol abuse and drug abuse are due to 
willful misconduct and may not be considered for pension 
purposes.

4.  The veteran's mental health disorders, apart from 
substance abuse, are manifested by nervousness, anxiety, and 
depression, without frequent panic attacks or impairment of 
memory or judgment, warranting no more than a 30 percent 
rating.

5.  The veteran's diabetes mellitus is treated with an oral 
hypoglycemic agent, but insulin is not required, warranting 
no more than a 20 percent rating.

6.  The veteran's genitourinary disorders require continuous 
intensive management, but are not manifested by permanent 
urinary dysfunction, warranting no more than a 30 percent 
rating.

7.  The removal of the veteran's right testicle warrants a 10 
percent rating.

8.  The veteran's hypertension is manifested by diastolic 
readings predominantly less than 110, warranting no more than 
a 10 percent rating.

9.  The veteran's hiatal hernia with reflux is manifested by 
pain below the sternum and burning in the throat, without 
dysphagia, regurgitation, or considerable impairment of 
health, warranting no more than a 10 percent rating.

10.  The veteran's left shoulder, status post rotator cuff 
tear and surgical repair, is currently without pain, 
limitation of motion, or other disability, and does not 
warrant a compensable rating.

11.  The veteran's low back disorder is manifested by low 
back pain with recurrent strains, and moderate limitation of 
motion of the lumbar spine, warranting no more than a 20 
percent rating.

12.  The veteran's pain in multiple joints, described as 
fibromyalgia syndrome, does not require continuous medication 
for control, and does not warrant a compensable rating.

13.  The veteran does not have a chronic sinusitis 
disability, and a compensable rating is not warranted for 
such a condition.

14.  The veteran has had positive tests for hepatitis B and 
hepatitis C, but his hepatitis is not currently symptomatic, 
and does not warrant a compensable rating.

15.  Tinea pedis and fungal appearing toenails have resolved, 
are not currently symptomatic, and do not warrant a 
compensable rating.

16.  The veteran's headaches, sometimes diagnosed as 
migraine, have occurred less frequently than once in two 
months; the headaches do not warrant a compensable rating.

17.  The veteran's atypical chest pains are a manifestation 
of his mental health disorders, and are adequately addressed 
under the current rating for such disorders, without 
warranting any additional compensable rating.

18.  The veteran's scar residual to an appendectomy is not 
tender or ulcerated, and a compensable rating is not 
warranted.

19.  The combined evaluation for the veteran's lifetime 
pensionable disabilities is 80 percent.

20.  None of the veteran's disabilities is ratable at 40 
percent or more.

21.  The veteran's disabilities are not of sufficient 
severity as to permanently preclude substantially gainful 
employment consistent with his age, education, and 
occupational experience.


CONCLUSIONS OF LAW

1.  The applicable criteria for a presumption of permanent 
and total disability have not been met.  38 U.S.C.A. §§ 1502, 
5107 (West 1991); 38 C.F.R. §§ 4.16, 4.17 (1999).

2.  The veteran is not permanently unemployable as a result 
of his lifetime disabilities, with consideration of age, 
education, and occupational experience.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.301, 3.321(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking pension based on his non-service-
connected disabilities.  He essentially contends that he is 
unemployable due to his multiple disabilities.  A person who 
submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board finds that the evidence is 
sufficient to make the veteran's claim plausible and well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran has presented a well grounded claim (West 1991), VA 
has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, the 
Board finds that the facts relevant to the veteran's pension 
claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of his claim.

VA shall pay pension to a veteran who served for 90 days or 
more during a period of war, and who is permanently and 
totally disabled from non-service-connected disability that 
is not the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 1521 (West 1991).  The veteran served during 
the Vietnam War.  A permanent and total disability will be 
held to exist when a person is unemployable as a result of a 
disability that is reasonably certain to last throughout the 
remainder of the person's life.  38 U.S.C.A. § 1502(a) (West 
1991).  In addition, a person shall be considered to be 
permanently and totally disabled if the person is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person.  38 U.S.C.A. § 1502(a)(1) (West 1991).  
Payment of pension is warranted if a veteran is rendered 
unemployable by permanent disabilities that certain 
percentage rating requirements.  See 38 C.F.R. § 4.17 (1999).  
The percentage requirements that the permanent disabilities 
must meet are: one disability that is ratable as 60 percent 
or more disabling; or, two or more disabilities, including 
one disability ratable at 40 percent or more, and a combined 
rating of 70 percent or more.  See 38 C.F.R. §§ 4.16, 4.17 
(1999).  Claims of all veterans whose disabilities fail to 
meet the percentage requirements, but who meet the basic 
entitlement criteria and are unemployable, will be referred 
for consideration of approval of pension on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1999).

The veteran claims entitlement to pension based on multiple 
disabilities.  The veteran does not have any disabilities for 
which service connection has been established.  An August 
1999 rating decision listed the veteran's non-service-
connected disabilities.  Mental health disorders listed 
included dysthymia and borderline personality disorder, which 
was rated as 30 percent disabling.  Other mental health 
disorders were rated as 0 percent, or noncompensably, 
disabling, and included a nervous condition, post-traumatic 
stress disorder (PTSD), anxiety neurosis, and abuse of and 
dependence on multiple substances, including alcohol, Xanax, 
Demoral, cocaine, and marijuana.  Diabetes mellitus was 
listed as 20 percent disabling.  A number of genitourinary 
disorders were listed, including residuals of neuroma of the 
scrotum, status post bilateral orchiopexy, scrotoplasty, and 
cystoplasty, rated as 10 percent disabling.  Noncompensable 
ratings were listed for a kidney disorder, described as 
urethritis, and for residuals, status post removal of the 
right testicle.

Hypertension was listed as 10 percent disabling.  Hiatal 
hernia with reflux was also listed as 10 percent disabling.  
The following disabilities were listed as noncompensably 
disabling: postoperative residuals of a left shoulder rotator 
cuff tear, lumbosacral strain with minimal degenerative disc 
disease at L5-S1, fibromyalgia syndrome, sinusitis, viral 
hepatitis, tinea pedis with fungal appearing toenails, 
migraine headaches, atypical chest pain, and residuals of an 
appendectomy.  The combined disability rating was 60 percent.

VA regulations provide that if, in the drinking of an 
alcoholic beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1999).  Similarly, where drugs are 
used to enjoy or experience their effects, and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3) (1999).  
Thus, alcohol dependence and drug abuse are considered to be 
the result of willful misconduct, and cannot themselves be 
considered as a disability for purposes of establishing 
entitlement to pension benefits.  In this case, the alcohol 
dependence and drug abuse for which the veteran has received 
treatment must be considered willful misconduct, and will not 
be considered in determining his entitlement to pension 
benefits.

The veteran has undergone considerable treatment for mental 
health disorders.  Much of that treatment has been mainly for 
substance abuse.  The veteran's claims file contains records 
of VA and private hospitalizations in 1981, 1985, 1988, 1991, 
1992, and 1997 for treatment of substance abuse.  In an 
October 1993 VA psychiatric examination, the veteran reported 
that he had been hospitalized for detoxification at least 
nine times.  At that time, he denied recent drug abuse.  He 
reported that he currently felt depressed, anxious, and 
irritable, and had trouble concentrating.  He reported that 
he was receiving VA mental health outpatient treatment, but 
that he was not on psychiatric medication.  The examiner 
observed that the veteran's mood and affect were mildly 
depressed and irritable.  The examiner's impressions were a 
long history of polysubstance abuse, personality disorder, 
and dysthymia.

On VA psychiatric examination in March 1999, the veteran 
reported a history of many psychiatric hospitalizations for 
substance abuse, and also for anxiety and depression.  The 
veteran reported that currently his nerves were on edge, and 
that he felt depressed a lot.  He reported that he was 
currently on psychiatric medication, which helped with his 
nervousness.  He reported that he lived with his wife.  He 
stated that he had last worked in 1998, in a garden center.  
He stated that he had left that employment because of pain.  
The examiner noted that the veteran was oriented, and 
expressed no delusions.  The examiner described the veteran's 
mood and affect as mildly depressed.  The examiner's 
diagnoses were PTSD, and substance abuse in sustained full 
remission.  The examiner assigned a Global Assessment of 
Functioning (GAF) score, excluding substance abuse, of 60.

Since the veteran filed his claim for pension in 1993, the 
criteria for rating mental disorders have been revised.  See 
61 Fed. Reg. 52,965 (1996) (codified at 38 C.F.R. Part 4, 
effective November 6, 1996).  The Court has held that when a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The evidence indicates that the veteran's mental health 
disorders, apart from his history of substance abuse, produce 
no more than moderate impairment of his ability to perform 
occupational tasks or to function socially.  Considered under 
either the older regulations or the revised regulations, his 
psychiatric impairment does not warrant a rating higher than 
the 30 percent rating assigned by the RO.  See 38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (1999).

Private medical records from 1998 indicated that the veteran 
was under treatment for diabetes mellitus.  He received oral 
medications for glucose control.  The report of a March 1999 
VA examination indicated that the veteran's diabetes was non-
insulin dependent, and was well controlled.  The rating 
schedule criteria for evaluating endocrine system disorders, 
including diabetes mellitus, were revised in 1996.  See 61 
Fed. Reg. 20,466 (1996) (codified at 38 C.F.R. § 4.119, 
effective June 6, 1996).  The evidence does not indicate that 
the veteran's diabetes requires treatment with insulin, or 
that he must regulate his activities because of his diabetes.  
Therefore, the manifestations of his diabetes do not warrant 
a rating higher than the 20 percent rating assigned by the 
RO, either under the older regulations or the revised 
regulations.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).

The veteran has a long and complex history of disorders of 
the genitourinary system.  His service medical records 
indicate that he was seen during service in June and July 
1975 for abdominal cramping, darkening of urine, and urinary 
frequency.  One examiner's impression was possible urethral 
stricture, but a urethrogram taken in July 1975 showed no 
areas of stricture.  The treating physician's impression was 
probable urethritis.  After service, medical records show 
brief periods of treatment in 1976, 1987, and 1990 for 
difficulty with urination or pain in the genitourinary 
organs.  Records dated from 1993 through 1999 show frequent 
and ongoing treatment for genitourinary problems.  In 1993, a 
urethral stricture was found.  The veteran underwent surgical 
urethroplasty in February 1994, and again in June 1994.  
Urinary flow was reported to be restored, but the veteran 
went on to receive additional treatment for pain in the 
genitourinary system.  In January 1995, a neuroma of the left 
epididymis was found.  On multiple occasions in 1995 and 
1996, the veteran had lumbar sympathetic blocks to attempt to 
address ongoing scrotal pain.  In August 1997, the veteran 
underwent an exploratory scrotal surgery, which included 
bilateral orchidopexy, scrotoplasty, cystoscopy, and excision 
of a large pedunculated appendix epididymis.  Treatment for 
testicular and scrotal pain continued after the 1997 surgery.  
In January 1999, a physician found a hydrocele around the 
left testicle.  The right testicle was surgically removed in 
another effort to address the veteran's pain.

On VA examination in March 1999, the veteran reported that he 
had chronic, burning pain in his scrotal and rectal areas.  
He reported that he had to stay on pain medication to handle 
the pain.  He reported that he had left his most recent job 
because of the pain in the genitourinary areas, and he stated 
that he could not work because of that pain.  The examiner 
noted surgical scars on the scrotum, with some point 
tenderness, and the absence of a right testicle.  The 
examiner noted that the veteran's reported pain in the 
genitourinary area was not necessarily affected by palpation.  
The examiner noted that the veteran's genitourinary disorders 
were difficult to diagnose and treat, and that he had 
received frequent medical treatment for those conditions.  
The examiner noted the veteran's history of substance abuse, 
including abuse of pain medications.  The examiner commented, 
"[I]n the present state, I feel it would be very difficult 
for this patient to maintain gainful employment until he can 
resolve an acceptable management of his chronic pain and his 
use of narcotics for pain management."

The rating schedule criteria for evaluating the genitourinary 
system were revised in 1994.  See 59 Fed. Reg. 2,527 (Jan. 
18, 1994); 59 Fed. Reg. 10,676 (Mar. 7, 1994); 59 Fed. 
Reg.14,567 (Mar. 29, 1994), as amended at 59 Fed. Reg. 46,339 
(Sept. 8, 1994) (codified at 38 C.F.R. §§ 4.115, 4.115a, 
4.115b).  The evidence indicates that the veteran has 
undergone surgery for urethral stricture and for neuroma.  
While those conditions were apparently corrected by surgery, 
and urinary function was restored, the veteran has continued 
to have scrotal pain.  Overall, his ongoing symptomatology is 
most consistent with a 30 percent rating, under the revised 
rating schedule for urinary tract infection, as his condition 
is recurrent and requires continuous intensive management.  
See 38 C.F.R. § 4.115a (1999).  With regard to the removal of 
his right testicle, the prior regulations, at 38 C.F.R. 
§ 4.115a, Diagnostic Code 7524 (1993) provided a 10 percent 
rating, while the revised regulations, at 38 C.F.R. § 4.115a, 
Diagnostic Code 7524 (1999), provide a 0 percent rating.  As 
the version most favorable to the appellant applies, the 
removal of the veteran's right testicle warrants a 10 percent 
rating, under the prior regulations.

In a March 1999 VA examination, the veteran reported that he 
was on medication for hypertension.  The rating schedule 
criteria for evaluating the cardiovascular system, including 
hypertension, were revised in 1997 and 1998.  See 62 Fed. 
Reg. 65,219, Dec. 11, 1997, as amended at 63 Fed. Reg. 
37,779, July 14, 1998 (codified at 38 C.F.R. § 4.104).  Under 
either the old or new regulations, diastolic pressure must be 
predominantly 110 or more to warrant a 20 percent rating.  A 
review of the veteran's medical records reveals that his 
diastolic pressure has been measured as predominantly less 
than 110.  Therefore, a rating higher than the 10 percent 
rating assigned by the RO is not warranted.

During October 1986 treatment at a private hospital, an upper 
GI series was normal, with no evidence of hiatal hernia or 
peptic ulcer disease.  In November 1987, the veteran sought 
VA treatment for vomiting of blood over four days.  VA 
treatment notes from January and February 1993 indicated that 
the veteran had symptomatic gastroesophageal reflux.  In May 
and June 1993, the veteran sought VA outpatient treatment for 
right upper quadrant abdominal pain, nausea, and vomiting.  
On VA examination in October 1993, the veteran reported that 
he had had a hiatal hernia diagnosed at a VA hospital in 1984 
or 1985.  He reported that he had frequent flare-ups of 
burning epigastric pain and reflux, and that he took Zantac.  
VA treatment notes from 1995 indicated that the veteran 
received refills of Zantac.  In a March 1999 VA examination, 
the veteran reported that he had reflux symptoms of pain 
below the sternum and burning in the throat, two to three 
times per week.  While the evidence indicates that the 
veteran's hiatal hernia with reflux is manifested by 
substernal pain and pyrosis, the disorder is not shown to 
cause dysphagia, regurgitation, or considerable impairment of 
health, as would warrant a 30 percent rating under 38 C.F.R. 
§ 4.115, Diagnostic Code 7346 (1999).  Thus, the 
manifestations of his hiatal hernia with reflux do not 
warrant a rating higher than the 10 percent rating assigned 
by the RO.

On VA examination in March 1976, the veteran had free range 
of motion of the major joints.  In 1987, the veteran sought 
VA treatment for a reported 1986 injury of his left shoulder.  
X-rays taken in November 1987 showed calcific densities 
thought to be secondary to previous trauma.  X-rays taken in 
January and February 1988 showed calcific tendonitis and a 
rotator cuff tear.  In June 1988, the veteran underwent 
surgery at a VA facility to repair a rotator cuff tear.  On 
follow-up in August 1988, the left shoulder was doing well, 
with forward flexion to 170 degrees, internal rotation to the 
level of the T8 vertebra, and external rotation to 60 
degrees.  In January 1989, the veteran reported that he had 
fallen out of bed onto his left shoulder.  X-rays showed a 
calcific density and a small osteophyte, with no evidence of 
acute fractures or dislocations.  The examiner's impression 
was muscle pain and possible bursitis.

VA outpatient treatment notes from April 1993 reflect that 
the veteran reported pain and a decreased range of motion in 
the left shoulder.  The examiner noted tenderness, and 
restriction of the last 10 degrees of abduction and the last 
10 degrees of external rotation.  The examiner's impression 
was early adhesive capsulitis, and rotator cuff tendonitis.  
On VA examination in October 1993, the veteran reported 
chronic pain in his left shoulder.  The range of motion of 
the left shoulder was flexion of 120 degrees active, 130 
degrees passive, abduction of 110 degrees active, 120 degrees 
passive, internal rotation of 70 degrees, and external 
rotation of 80 degrees.  There was generalized tenderness to 
palpation of the shoulder.  Strength in the left shoulder was 
4/5, with associated pain on strength testing.  In May 1997, 
the veteran reported that he was in a motor vehicle accident, 
and hit his left shoulder.  In November 1998, the veteran 
reported an August 1998 surgery on his left shoulder.  In a 
March 1999 VA examination, the veteran reported left shoulder 
surgeries in 1986 and 1998.  He reported that he currently 
had a good range of motion of the left shoulder, without 
pain.  As the veteran does not currently have limitation of 
motion or other disability of the left shoulder, the 0 
percent rating assigned by the RO is appropriate.

The veteran has complained of low back pain on a number of 
occasions, particularly since 1996.  VA outpatient treatment 
notes reflect that the veteran reported that he hurt his back 
in November 1996, when he caught his dog when it jumped from 
a deck.  On examination in December 1996, the range of motion 
of the veteran's lumbosacral spine was to 50 degrees of 
flexion, 10 degrees of extension, 20 degrees of lateral 
bending to each side, and 10 degrees of rotation to each 
side.  The examiner noted that the veteran walked with a 
painful gait.  Private medical records  indicate that the 
veteran reported that he had injured his back in a motor 
vehicle accident in January 1997.  Lumbar spine x-rays taken 
in January 1997 showed minimal decrease in disc space at L5-
S1, with normal sacroiliac and facet joints.  In February 
1998, the veteran reported that he had strained his back 
while wrestling with his dogs.  A February 1998 MRI of the 
lumbar spine showed no herniated disc or neural compression.  
In April 1998, a private physician wrote that the veteran had 
received lumbar epidural steroid injections for low and mid 
back pain.  The physician indicated that the veteran had 
spondylitis, with chronic low back pain.  On VA medical 
examination in March 1999, the veteran reported that he had 
occasional flare-ups of low back pain, treated with 
medication.

The evidence indicates that the veteran's low back disorder 
has been characterized by low back pain, particularly 
following recurrent strains of the low back.  He has not been 
found to have muscle spasm.  Examination in 1996 revealed 
moderate limitation of motion of the lumbar spine, which 
warrants a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  Taking the limitation of motion 
into account, the veteran's low back disorder warrants a 20 
percent rating.

In April 1998, the veteran reported pain in multiple areas, 
including his chest, mid back, and ribs.  A private physician 
who was treating the veteran concluded that a test result 
showing a rheumatoid factor of 89 international units was a 
false positive, and that the veteran's pain was not related 
to the rheumatoid factor.  Private medical treatment notes 
reflect that in November 1998, the veteran reported stiffness 
in his fingers, left shoulder, left elbow, and back.  The 
examiner's impression was questionable of myofascial pain, 
diabetes mellitus, or fibromyalgia.  In December 1998, a 
private physician indicated that the veteran's back and neck 
pain could be treated as chronic myofascial pain or 
fibromyalgia type pain.  Under the rating schedule, a 10 
percent, compensable rating is warranted for fibromyalgia 
syndrome that requires continuous medication for control.  In 
the veteran's case, the medical records do not indicate that 
the veteran requires continuous medication for control of 
fibromyalgia.  Therefore, the 0 percent, noncompensable 
rating applied by the RO is appropriate.

The veteran's medical records show isolated complaints of 
sinus congestion.  The records do not show that the veteran 
has been diagnosed with chronic sinusitis.  On the most 
recent VA examination, in March 1999, the nasal mucosa was 
benign.  As the medical evidence does not indicate that the 
veteran has a chronic sinusitis disability, the RO's 
noncompensable rating is appropriate.

Viral hepatitis is listed as one of the veteran's non-
service-connected disabilities.  The veteran's service 
medical records indicate that he was treated during service 
for abdominal cramping, darkening of urine, and urinary 
frequency.  Testing showed bile in the urine.  The examiner's 
impression was possible hepatitis and possible urethral 
stricture.  In July 1975, a treating physician diagnosed 
viral hepatitis, type B, australian antigen negative.  In 
September 1975, the veteran was discharged from service due 
to his intravenous heroin use.  During a VA hospitalization 
in 1985, the veteran reported a history of hepatitis B.  A 
hepatitis-associated antigen test was negative, and the 
treating physician reported that there was no evidence that 
the veteran was a hepatitis B carrier.

Records from a May 1992 private hospitalization indicated 
that the veteran was seen for nausea, vomiting, and abdominal 
pain.  Laboratory tests revealed hepatitis B infection.  The 
treating physician reported that the veteran probably had a 
flare-up of chronic hepatitis.  On CT scan in June 1992, the 
appearance of the liver was satisfactory.  During a VA 
hospitalization in November to December 1992, the veteran was 
found to have the hepatitis C virus.  In May and June 1993, 
the veteran sought VA outpatient treatment for right upper 
quadrant abdominal pain, nausea, and vomiting.  Liver 
function tests did not show active hepatitis C.  The examiner 
indicated that the disease might be in a dormant phase.  On 
VA examination in October 1993, blood tests indicated that 
the veteran had hepatitis C.  In a February 1995 hearing at 
the RO, the veteran reported that he had had hospital 
treatment for hepatitis during service.  He reported that he 
continued to have hepatitis.  He stated that he had nausea 
and chronic fatigue that he believed were due to the 
hepatitis.  In a March 1999 VA examination, the veteran 
reported that he had been diagnosed with hepatitis in 1973, 
but that it had resolved, and he had had no problems with it 
since then.

While the veteran has had laboratory tests that were positive 
for hepatitis, there are no medical findings that he 
currently has liver damage or gastrointestinal disturbance 
due to hepatitis.  Under 38 C.F.R. § 4.115, Diagnostic Code 
7345, nonsymptomatic hepatitis is rated at 0 percent.  As the 
preponderance of the evidence indicates that the veteran's 
hepatitis is not currently symptomatic, the RO's 0 percent 
rating is appropriate.

On VA examination in October 1993, the veteran reported that 
he had a rash on his feet.  The examiner noted tinea pedis 
and fungal appearing toenails.  On VA examination in March 
1999, the veteran reported that he did not currently have 
problems with the skin of his feet or with his toenails.  The 
examiner reported that past tinea pedis and fungal appearing 
toenails had resolved.  As the veteran does not have current 
disability due to tinea pedis or fungal appearing toenails, 
the RO's 0 percent rating for that condition is appropriate.

Migraine headaches are listed among the veteran's non-
service-connected disabilities.  The veteran has reported 
having migraine headaches on a number of occasions, often 
with intervals of several years between outbreaks of 
headaches.  The veteran has been inconsistent in his reports 
as to whether his headaches are accompanied by symptoms such 
as nausea, vomiting, or photophobia.  Physicians have varied 
as to whether they diagnosed his headaches as migraine or 
tension.  Under the rating schedule, migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated at 10 percent.  
Less frequent attacks are rated at 0 percent.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).  As the evidence 
indicates that the veteran's headaches have been less 
frequent than averaging one in two months, the RO's 0 percent 
rating is appropriate.

The veteran's listed disabilities include atypical chest 
pain.  Private hospital records indicate that the veteran was 
admitted in October 1986 with complaints of chest pain.  The 
veteran reported that the pain had been present for three 
weeks, and was not related to exertion or eating.  
Echocardiogram, electrocardiogram, and lung scan were all 
normal.  The veteran was noted to have extreme anxiety and 
insomnia.  An examining psychiatrist expressed the opinion 
that the veteran's chest pain was related to PTSD.  VA 
outpatient treatment notes from March 1992 indicated that the 
veteran reported chest pain.  Chest x-rays were normal.  The 
examiner's impressions were anxiety neurosis and panic 
disorder.  On VA examination in October 1993, the veteran 
reported that he had chest pains on and off, when he got 
overly stressed.  In October 1998, chest x-rays were normal.  
The preponderance of the evidence indicates that the 
veteran's chest pains are a symptom of his mental health 
disorders.  The Board finds that the rating established for 
those mental health is at an appropriate level to take into 
consideration the veteran's occasional chest pains and his 
other psychological symptoms.  Therefore, no additional 
compensable rating for chest pain is warranted.

The veteran has reported that he had an appendectomy in 1982 
or 1984.  In a March 1999 VA examination, the veteran 
reported that the appendectomy presented a complication 
during an arthroscopic surgery for his urological problems, 
in that the surgeon had to make a second approach due to 
internal adhesions.  The veteran reported that he did not 
have any other problems associated with the appendectomy.  
The examiner found that the appendectomy scar was nontender.  
As the appendectomy scar was not tender or ulcerated, the 
RO's noncompensable rating of the appendectomy residuals is 
appropriate.

Based on the Board's findings regarding the appropriate 
ratings for the veteran's non-service-connected disabilities, 
the combined evaluation for those disabilities is 80 percent.  
Thus, his combined ratings do not reach a total rating for 
pension purposes.  His disability ratings also do not meet 
the requirements for a total rating under 38 C.F.R. § 4.16.  
While his multiple disabilities warrant a rating of at least 
70 percent, there is not one disability that is ratable at 40 
percent or more.

As noted above, a permanent and total rating for pension 
purposes will be considered on an extraschedular basis when a 
veteran's disabilities fail to meet the percentage 
requirements, but the veteran meets the basic entitlement 
criteria and is found to unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1999).  In this 
case, records in the claims file indicate that the veteran 
was born in October 1955.  The veteran has reported that he 
has a GED, and approximately two years of college training as 
a paralegal.  He has indicated that he has worked at a 
variety of jobs since service, including in a file room, in 
construction and painting, as a plumber's assistant, as a 
deck hand on a barge, as a mechanic, as a nursing assistant, 
and as a retail cashier.

The veteran has reported that he injured his shoulder in an 
accident when he worked on the barge, and that he was awarded 
worker's compensation.  He has reported that pain and 
sensitivity of his scrotum makes it difficult for him to sit 
or stand for prolonged periods or to lift anything heavy.  He 
has noted that in his cashier job he worked for his sister, 
and could take time off when he had problems with pain.  He 
reported that he nonetheless eventually left that job due to 
pain.  He states that his limitations due to pain make him 
unable to take or keep many kinds of jobs.

In March 1999, a VA social and industrial survey was 
performed.  The veteran reported that he presently worked as 
a summons server, paid by the job and working only when the 
employer needed him.  The veteran reported that chronic pain 
in his shoulder, back, and genital area made it difficult for 
him to sit for extended periods, and impossible for him to 
lift or bend.  He reported that he spent his time at home 
watching television.  He stated that he also spent a great 
deal of time caring for and training his two dogs.  The 
social worker who interviewed the veteran provided the 
following impression:

From the history given by the veteran, he 
seems able to participate in activities 
which interest him.  It is my impression 
that this veteran, at his age, should be 
able to find employment if not with his 
present skills then through training.

As noted above, a VA physician who examined the veteran in 
March 1999 stated the opinion that it would be very difficult 
for the veteran to maintain gainful employment until he 
resolved management of his pain and his heavy use of 
narcotics for pain management.  The physician opined that it 
would be speculative to try to define the relationships 
between the veteran's substance abuse, his chronic pain, and 
his emotional problems.  To the extent that the veteran is 
impaired in maintaining substantially gainful employment 
because of substance abuse or dependence, this constitutes 
willful misconduct, and is not for consideration in awarding 
pension benefits.  38 U.S.C.A. § 1521(a) (West 1991); 
38 C.F.R. § 3.301(c) (1999).  Overall, the Board finds that 
the preponderance of the evidence indicates that the veteran 
is not permanently and totally disabled as a result of his 
diagnosed disabilities.  Therefore, his claim for a permanent 
and total disability rating for purposes of non-service-
connected pension is denied.


ORDER

A permanent and total disability rating for pension purposes 
is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

